[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           June 13, 2007
                                    No. 06-15131                        THOMAS K. KAHN
                              ________________________                      CLERK

                          D. C. Docket No. 04-22305-CV-ASG

BOBBIE HOOD, JR.,


                                                                        Petitioner-Appellee,

                                            versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
James McDonough,


                                                                     Respondent-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (June 13, 2007)

Before CARNES and WILSON, Circuit Judges, and WALTER,* District Judge.


       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
PER CURIAM:

      For the reasons that we discussed with counsel at oral argument, we are

convinced that no part of the petitioner’s ineffective assistance claim is

unexhausted or procedurally barred, and the district court did not err in finding

that the state court’s determination regarding the prejudice prong was an

unreasonable application of the principles set out in Strickland v. Washington, 466
U.S. 668 (1984).

      AFFIRMED.




                                           2